 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8       HOLLY RYDMAN, individually and on              CASE NO. C18-1578 RSM
         behalf of a class of similarly situated
 9       individuals,                                   ORDER LIFTING STAY

10                            Plaintiff,

11       v.

12       CHAMPION PETFOODS USA, INC., a
         Delaware corporation, and CHAMPION
13       PETFOODS LP, a Canadian limited
         partnership,
14
                              Defendants.
15

16             On February 28, 2019, and on the stipulated motion of the parties, the Court imposed a

17   stay in this matter. Dkt. #32. The stay, applicable until November 18, 2019, was to allow an out

18   of district case (“Reitman”)1 to proceed prior to this action. Id. After the parties informed the

19   Court of delays in the Reitman case, the Court extended the stay through the resolution of

20   Reitman. Dkt. #34.

21             On February 14, 2020, the parties filed a joint status report informing the Court that

22   Reitman is now subject to its own stay. Dkt. #35. This stay was entered “to allow the U.S. Court

23

24   1
         Reitman v. Champion Petfoods USA, Inc., Case No. 2:18-cv-01736-DOC-JPR (C.D. Cal.).

     ORDER – 1
 1   of Appeals for the Ninth Circuit to reach a decision on Plaintiffs’ Petition for Permission to

 2   Appeal the Denial of Class Certification.” Id. at ¶ 5. Despite that appeal proceeding in the Ninth

 3   Circuit Court of Appeals, the parties have requested that the Court lift the stay and allow Plaintiff

 4   to file “an amended complaint within thirty (30) days of submitting this status report.” Id. at ¶ 9.

 5          Accordingly, the Court finds and ORDERS that the Clerk shall LIFT the STAY in this

 6   matter and that Plaintiff may file an amended compliant no later than March 16, 2020.

 7          Dated this 24 day of February, 2020.

 8

 9                                                  A
                                                    RICARDO S. MARTINEZ
10                                                  CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
